 Case 1:18-cv-00950-LO-JFA Document 570 Filed 11/06/19 Page 1 of 4 PageID# 25030




                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                         Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.



                                PLAINTIFFS’ MOTION FOR SEALING

            Pursuant to Rule 26 of the Federal Rules of Civil Procedure, and Local Civil Rule 5(C),

     Plaintiffs and the Recording Industry Association of America (“RIAA”) move the Court to enter

     an order allowing Plaintiffs to file under seal portions of Plaintiffs’ Reply Memorandum in Support

     of their Omnibus Motion in Limine (the “Reply”) (ECF No. 568), and Exhibits 2, 3, and 5 to the

     Declaration of Jeffrey Gould (“Gould Declaration”) in Support of the Reply (ECF Nos. 568-1, 2,

     and 3), which contain information that has been designated as Highly-Confidential – Attorneys’

     Eyes Only or Confidential under the Stipulated Protective Order (ECF No. 58) (the “Protective

     Order”).

            For documents designated confidential by Cox, Plaintiffs take no position as to whether

     sealing is warranted. Rather, Plaintiffs are seeking the Court’s leave to file those documents under

     temporary seal to comply with the Protective Order and to allow the designating party to respond

     and explain why such sealing is necessary.

            I.          “Highly Confidential – Attorneys’ Eyes Only” and “Confidential”
                       information designated by Plaintiffs and RIAA warrant sealing.

            Under the local rules, a party may file a motion to seal together with the sealed filings.
Case 1:18-cv-00950-LO-JFA Document 570 Filed 11/06/19 Page 2 of 4 PageID# 25031




 E.D. Va. Local Rule 5(C). Thereafter, the Court will determine whether the sealing is proper.

 Under current Fourth Circuit law, the district court must do the following prior to sealing any

 court records:

             (1) give public notice of the request to seal and allow interested parties a reasonable
                 opportunity to object,

             (2) consider less drastic alternatives to sealing the documents, and

             (3) provide specific reasons and factual findings supporting its decision to seal the
                 documents and for rejecting the alternatives.

 Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).

        To satisfy the first requirement, the Court must provide notice of a request for sealing in

 the court record and provide interested persons with “an opportunity to object.” In re Knight Pub.

 Co., 743 F.2d 231, 235 (4th Cir. 1984). Individual notice is not required, and the Court may give

 adequate notice by “docketing [the sealing request] in advance of deciding the issue.” Id. In

 accordance with Local Civil Rule 5 procedure, this sealing motion was publicly docketed in

 advance of the hearing scheduled on the underlying motion, satisfying the first requirement.

        To meet the second requirement, the Court must consider using redactions or limited

 sealing (either in scope or duration) in lieu of permanent, blanket sealing. To satisfy the second

 requirement, Plaintiffs used limited sealing measures, by sealing certain exhibits rather than the

 entire filing and redacting limited portions of documents when reasonable to do so.

        To meet the third requirement, the Court must make specific findings, supported by the

 record, that justify sealing under the applicable standard. Sealing is warranted for Exhibit 2 to the

 Gould Declaration, which consists of deposition transcript excerpts from Steve Marks, RIAA’s

 30(b)(6) witness. These excerpts discuss or disclose highly sensitive business decisions relating

 to negotiations for a private inter-industry agreement. This information is ordinarily kept strictly

 confidential, and, if publicly filed, could be used by others for unlawful purposes or to unfairly


                                                      2
Case 1:18-cv-00950-LO-JFA Document 570 Filed 11/06/19 Page 3 of 4 PageID# 25032




 compete with Plaintiffs or nonparties.

    II.        Information Designated by Cox Under the Protective Order

          Plaintiffs also move the Court to enter an order allowing them to file under temporary seal

 the exhibits identified below, which cite to or discuss Cox’s information designated under the

 Protective Order.

          Gould Ex. 3: August 4, 2010 Cox internal email chain (PX 264)
          Gould Ex. 5: Excerpts from the deposition of Matthew Carothers, Cox’s 30(b)(6)
                       designee
          Plaintiffs take no position as to whether this information should be sealed. Rather, Plaintiffs

 request sealing to comply with the Court’s Protective Order in this action and to allow the

 designating party or parties to respond and explain why such sealing is necessary. Local Civil Rule

 5(C) provides that “[w]hen a party moves to file material under seal because another party has

 designated that material as confidential, the party designating the material as confidential must file

 a response to the motion,” which includes:

          a.      “A statement why sealing is necessary, and why another procedure will not suffice,

                  as well as appropriate evidentiary support for the sealing request.” L. Civ. R.

                  5(C)(2).

          b.      “References to the governing case law, an analysis of the appropriate standard to

                  be applied for that specific filing, and a description of how that standard has been

                  satisfied.” Id. 5(C)(3).

          c.      “Unless permanent sealing is sought, a statement as to the period of time the party

                  seeks to have the matter maintained under seal and how the matter is to be handled

                  upon unsealing.” Id. 5(C)(4).

          d.      A proposed order.




                                                        3
Case 1:18-cv-00950-LO-JFA Document 570 Filed 11/06/19 Page 4 of 4 PageID# 25033




 III.       CONCLUSION

            For the foregoing reasons, Plaintiffs respectfully request that the Court grant their Motion

 to Seal.

                                                               Respectfully Submitted,

 Dated: November 6, 2019                                       /s/ Scott A. Zebrak
                                                               Scott A. Zebrak (38729)
                                                               Matthew J. Oppenheim (pro hac vice)
                                                               Jeffrey M. Gould (pro hac vice)
                                                               OPPENHEIM + ZEBRAK, LLP
                                                               4530 Wisconsin Avenue, NW, 5th Floor
                                                               Washington, DC 20015
                                                               Tel: 202-480-2999
                                                               scott@oandzlaw.com
                                                               matt@oandzlaw.com
                                                               jeff@oandzlaw.com

                                                               Attorneys for Plaintiffs




                                                         4
